Citation Nr: 1542383	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO. 12-33 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. The Veteran died in October 2007, and the appellant is his surviving child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO denied reopening of the claim of service connection for the cause of the Veteran's death.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO granted entitlement to permanent incapacity for self-support in an October 2012 rating decision. However, this does not constitute a full grant of the benefits sought on appeal. As the appellant is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the issues on appeal for additional development in February 2015. The appellant having been scheduled for and properly notified of his requested hearing, the Board finds the directives having been substantially complied with and the matter is again properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with the February 2015 Board remand, in April 2015 correspondence the appellant was properly notified of the date, time and location of the scheduled hearing at the most recent mailing address provided by the appellant. See March 2014 Appellant's Statement. However, he failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. An August 2008 rating decision denied service connection for the cause of the Veteran's death. The appellant was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the August 2008 rating decision is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the appellant's claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The August 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the appellant's behalf, and the evidence the appellant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the appellant prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA issued a VCAA letter in August 2010, prior to the initial unfavorable adjudication in January 2011. This letter advised the appellant of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined. Concerning the claims to reopen, the letter further informed the appellant of the definition of new and material evidence. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file, as well as the appellant's Social Security Administration (SSA) records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, until a claim is reopened, VA does not have a duty to obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As the claims have not been reopened, VA's duty to obtain a medical opinion did not attach with respect to the appellant's claim for service connection for the cause of the Veteran's death. Since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for the cause of the Veteran's death in August 2008. The appellant then submitted a September 2008 statement indicating he did not understand the decision, but not expressing disagreement with the decision. In December 2008 explanatory correspondence, the appellant was notified of the adjudicative actions VA had taken on his claim, was provided with a new copy of the rating decision, and was notified of the applicable appellate period should he wish to appeal the decision. Following this letter, the appellant did not submit any statements expressing disagreement with the August 2008 denial, nor did he submit any documents concerning the claim of service connection for the cause of the Veteran's death that could be considered new and material evidence. 38 C.F.R. §§ 3.156(b), 20.302. Therefore, the August 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in August 2008 consisted of the Veteran's service and VA treatment records and lay statements from the appellant. The evidence failed to establish that the Veteran's service-connected disabilities either caused or materially contributed to the Veteran's death. Evidence received since the rating decision includes additional VA treatment records concerning the Veteran, the appellant's SSA disability records, and additional lay statements from the appellant. However, this evidence is either not new or material, as it is cumulative and redundant of prior evidence or does not show that the Veteran's service-connected disabilities either caused or materially contributed to the Veteran's death.

The lay statements submitted by the appellant since the August 2008 assert that the appellant is entitled to service connection for the cause of the Veteran's death, the Veteran's service connected disabilities caused or contributed to his death, and that he experiences many of the same disabilities and symptoms that the Veteran did during his life. However, these assertions are the same as those contained in the lay statements considered in the August 2008 denial of service connection for the cause of the Veteran's death. As such, they are cumulative and redundant of evidence already considered, and cannot serve as a basis for reopening the claim.

Concerning the VA treatment and SSA records, this evidence is not material as it does not relate to the previously unestablished fact that the Veteran's service connected conditions either caused or materially contributed to his cause of death. At the time of his death the Veteran was service connected for major affective disorder, bilateral hearing loss, loss of smell secondary to a fractured note, residuals of a fractured nose with impaired breathing, and tinnitus. The Veteran's death certificate lists the causes of death as chronic obstructive pulmonary disease (COPD), low back pain, and "cause of death unknown." None of the SSA or VA treatment records indicat that the Veteran's service-connected disabilities either caused or contributed to the noted causes or death, or that the listed causes of death were potentially otherwise related to service. As such, the VA and SSA records cannot serve as an evidentiary basis for the reopening of the claim.

In conclusion, the evidence associated with the claims file since the last final denials, is not new or material, as it either does not relate to the previously unestablished fact that the Veteran's service connected disabilities caused or materially contributed to his cause of death or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death has not been submitted. Until the appellant meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, the claim is denied.


ORDER

New and material evidence sufficient to reopen a claim of service connection for the cause of the Veteran's death has not been received, and, therefore, the claim is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


